             Case 2:20-cv-02028-JDW Document 13 Filed 09/14/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 KRISA KOTORI,
                                                      Case No. 2:20-cv-02028-JDW
         Plaintiff,

 v.

 ILERA HEALTHCARE LLC,

         Defendant.


                                               ORDER

        AND NOW, this 14th day of September, 2020, upon consideration of Defendant’s Motion

To Dismiss The Amended Complaint (ECF No. 8), the Court notes as follows:

        1.       To survive a motion to dismiss, a complaint must contain “sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quotation omitted). A claim is plausible “when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. A conclusory recitation of the elements of a cause of action is not sufficient. Instead,

the plaintiff must allege facts necessary to make out each element of the claim. In other words,

the complaint must contain facts that, if proven later, support a conclusion that a cause of action

can be established. See Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008).

        2.       In Pennsylvania, an employer may terminate an at-will employee at any time, for

any reason or for no reason, and the employee will generally have no right of action against the

employer for wrongful termination. McLaughlin v. Gastrointestinal Specialists, 561 Pa. 307, 313,

750 A.2d 283, 287 (2000). There is a narrow public policy exception to this general rule.
            Case 2:20-cv-02028-JDW Document 13 Filed 09/14/20 Page 2 of 4




McLaughlin, 561 Pa. at 313, 750 A.2d at 287; see also Fraser v. Nationwide Mut. Ins. Co., 352

F.3d 107, 111 (3d Cir.2003), as amended (Jan. 20, 2004); Geary v. United States Steel Corp., 456

Pa. 171, 319 A.2d 174 (1974);

       3.       Courts have grouped public policy exceptions into three categories: “An employer

(1) cannot require an employee to commit a crime and fire the employee for refusing to do so, (2)

cannot prevent an employee from complying with a statutorily imposed duty, and (3) cannot

discharge an employee when specifically prohibited from doing so by statute.” Fraser, 352 F.3d

at 111 (quoting Hennessy v. Santiago, 708 A.2d 1269, 1273 (Pa.Super.1998)).

       4.       Krisa Kotori’s allegations implicate the first two categories, as she claims Ilera

Healthcare LLC fired her for refusing to commit a crime and for complying with duties that the

Pennsylvania’s Medical Marijuana Act (MMA) imposes;

       5.       To survive a motion to dismiss and successfully plead wrongful termination for

refusal to commit a crime or refusal to violate a statutory duty, a plaintiff must identify the specific

statutes or regulations she was asked to violate. See Stoneback v. ArtsQuest, No. 12–cv–3286,

2012 WL 4963624, at *3, *11 (E.D. Pa. Oct.17, 2012);

       6.       Ms. Kotori alleges that Ilera would have required her to violate her reporting duties

under the MMA, which is part of Title 28 of the Pennsylvania Code. But Ms. Kotori has not

identified what requirement is at issue under the MMA. Title 28 of the Pennsylvania Code has nine

chapters, of which the MMA is one. The MMA, in turn, contains four Chapters, and the Court is

unable to discern what specific requirement she claims she would have violated;

       7.       As such, Ms. Kotori’s pleadings are insufficient to make out a wrongful termination

claim. See, e.g., Bd. of Trs. of Teamsters Local 863 Pension Fund v. Foodtown, Inc., 296 F.3d

164, 172 n. 10 (3d Cir. 2002);



                                                   2
             Case 2:20-cv-02028-JDW Document 13 Filed 09/14/20 Page 3 of 4




        8.       Ms. Kotori also brings a claim for relief under Pennsylvania's Whistleblower Law,

43 Pa. Stat. Ann. § 1421 et seq.;

        9.       Recovery under the PWL requires evidence that a plaintiff: (1) reported an instance

of wrongdoing or waste to an appropriate authority; and (2) there is a causal connection between

the report and the alleged retaliation. Id. § 1424(b). “Wrongdoing” is defined as “[a] violation

which is not of a merely technical or minimal nature of a Federal or State statute or regulation, of

a political subdivision ordinance or regulation or of a code of conduct or ethics designed to protect

the interest of the public or the employer.” Id. § 1422; see also Golaschevsky v. Dep't of Envtl.

Prot., 720 A.2d 757, 759 (Pa. 1998). If such a showing is made, the burden shifts to the defendant

to show that the action it took occurred for legitimate reasons. Johnson v. Res. for Human Dev.,

Inc., 789 F. Supp.2d 595, 601 (E.D. Pa. 2011). The burden then shifts back to the plaintiff to show

the proffered reason is, in fact, pretextual;

        10.      Here, Ms. Kotori has alleged an instance of wrongdoing to an appropriate authority,

and she has also alleged a strong temporal connection between her report and her termination. Ilera

maintains that Ms. Kotori’s viewing of pornography at work was the legitimate reason for her

termination. Ms. Kotori claims that this reason is pretextual. She has therefore adequately pled the

elements of a PWL claim;

        11.      Ilera argues that Ms. Kotori’s PWL claim fails because Ilera does not come within

the ambit of “employer” under the statute’s definition of the term. Specifically, Ilera asserts that

the PWL is inapplicable because Ilera is a private entity that does not receive public funding;

        12.      But Ms. Kotori has alleged, upon her information and belief, that Ilera “receives

government funding from the Commonwealth of Pennsylvania.” (ECF No. 6, ¶ 9.) The Court

cannot decide whether Ms. Kotori’s allegation is true at this juncture. The Amended Complaint



                                                  3
         Case 2:20-cv-02028-JDW Document 13 Filed 09/14/20 Page 4 of 4




places Ilera within the ambit of the PWL for now, and so the Court declines to dismiss Ms. Kotori’s

PWL claim.

       Therefore, it is ORDERED that Defendant’s Motion To Dismiss The Amended Complaint

(ECF No. 8) is GRANTED IN PART and DENIED IN PART. Count I of the Amended

Complaint is DISMISSED WITHOUT PREJUDICE. Ms. Kotori may file a Second Amended

Complaint to add the needed detail to Count I on or before September 28, 2020. The Motion is

otherwise DENIED.

                                             BY THE COURT:


                                             /s/ Joshua D. Wolson
                                             JOSHUA D. WOLSON, J.




                                                4
